Citation Nr: 1022685	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-concussive headaches, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board remanded the Veteran's increased rating claim in 
May 2007 so that additional development of the evidence could 
be conducted.  The Board finds that VA has substantially 
complied with the Board's May 2007 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Veteran is shown to have raised a claim for entitlement 
to service connection for prostate cancer in July 2007.  See 
VA Form 21-4138.  The  issue of entitlement to service 
connection for prostate cancer being referred has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due 
to his service-connected post-concussive headaches (see March 
2010 Appellant's Post-Remand Brief) and, therefore, the issue 
of entitlement to a TDIU has been reasonably raised by the 
record.  This issue is considered part and parcel to the 
Veteran's claim for an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  As such, the issue is properly 
before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
Veteran's service-connected post-concussive headaches 
disorder is not manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for the Veteran's service-
connected post-concussive headaches is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, the Veteran submitted his claim for an 
increased rating for his post-concussive headaches in March 
2003.  He was sent a letter in May 2003 which notified him of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The notice also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing his or her entitlement to 
increased compensation.  Specifically, he was informed in the 
letter of types of evidence that might show such a worsening, 
including medical records or other evidence showing he had an 
increase in persistent or recurrent symptoms of disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The March 2003 letter was provided before the 
increased rating adjudication of the claim in August 2003, 
and therefore there was no defect with regard to the timing 
of the notice as to these requirements.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The claimant was not informed until March 2006 correspondence 
of how disability evaluations and effective dates are 
assigned.  Another notice letter, a copy of which is undated, 
was sent to the Veteran following the Board's May 2007 
remand.  An additional letter was sent in August 2009.  These 
letters notified the Veteran that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  The Veteran was given 
an opportunity to respond following this notice, and the 
claim was subsequently readjudicated in an October 2009 SSOC, 
and therefore any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Service treatment records, VA 
outpatient medical records, and VA evaluation/examination 
reports are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
The appellant has not informed VA of any existing records 
which may be helpful in the adjudication of his claim.  VA is 
not on notice of any evidence needed to decide the claim 
which has not been obtained.  

In addition, VA examinations were conducted in March 2003 and 
August 2009 in connection with the increased rating claim.  
The Board found the March 2003 examination to be inadequate 
for rating purposes, and so it remanded the claim for another 
VA examination which was conducted in August 2009.  This 
examination report addresses the rating criteria for 
evaluating the service-connected disorder that is the subject 
of this appeal and, together with treatment records relevant 
to the service-connected disorder, provides an adequate basis 
on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i) 
Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Factual Background

Service connection for right orbit fracture residuals with 
post concussion headaches was established in a July 1979 
rating decision.  A 10 percent rating was assigned, effective 
from September 13, 1978.  After perfecting an appeal, the 
Board found in April 1981 that a rating in excess of 10 
percent for residuals of a fracture of the right orbit with 
post concussion headaches was not warranted.  The Board 
later, in March 1999, found that the criteria for a 30 
percent disability evaluation for post concussion headaches 
had been met.  This rating was effectuated by the RO in an 
April 1999 rating decision, where the 30 percent rating was 
assigned effective September 8, 1997.  

The Veteran thereafter sought an increased rating for this 
disorder in March 2003, and in August 2003, the RO continued 
the 30 percent disability rating then in effect.  The Veteran 
thereafter initiated an appeal to this decision.  The Board 
later, in May 2007, remanded the claim to develop additional 
evidence; this evidentiary development consisted mainly of 
the Veteran being afforded a VA examination.  

A VA brain and spinal cord examination report dated in 
September 2002 shows that the Veteran complained of headaches 
since incurring an in-service injury.  He complained of daily 
headaches, with an intensity of about one to two out of ten.  
Though, at least four times a week he described the severity 
of the headaches to be severe, to eight out of ten.  He 
described the headaches to be worse at night, and bearable 
during the day.  The Veteran noted that up until about three 
months earlier he worked two jobs.  The examiner mentioned 
that the Veteran's problems with sleep apnea constituted an 
independent risk factor for his worsening migraines.  The 
examiner also pointed out that the Veteran's problems with 
lethargy also could cause him to have headaches.  

A March 2003 VA neurology admission note shows that the 
Veteran was seen following complaints of headaches and 
weakness while at work.  The Veteran described his headaches 
as including bi-temporal throbbing pain with photophobia and 
phonophobia.  The headaches were relieved by the Veteran's 
reclining in a dark place.  A discharge summary associated 
with this March 2003 VA admission includes a primary 
diagnosis of suspicion of small vessel stroke.  

An April 2005 VA "ENT" (ear, nose, and throat) consultation 
note shows that the Veteran was seen for complaints of right 
sided headaches.  He added that his headaches were 
accompanied by nausea, and photo and phonophobia.  When they 
occurred the Veteran mentioned that they caused him 
significant disability from his regular activities.  Migraine 
headaches causing facial pain was diagnosed.  

A September 2005 VA neurology history and physical report 
revealed that the Veteran reported suffering from daily 
headaches, varying in intensity, though sometimes being 
severe in nature.  He added that light affected him as did 
nausea.  The Veteran claimed to have worked in the previous 
year as a nurses aide, but was currently on disability due to 
his problems with arthritis and headaches.  Records on file 
include those obtained from the Social Security 
Administration (SSA).  These include a September 2004 
Disability and Determination and Transmittal form which shows 
that the Veteran was found by SSA to be disabled from March 
2004, with a primary diagnosis of osteoarthritis and allied 
disorders, and a secondary diagnosis of late effects of 
cerebrovascular accident.  
An April 2006 VA neurology outpatient clinic note shows that 
the Veteran was evaluated for his headaches disorder.  The 
Veteran's obstructive sleep apnea was noted to contribute to 
his headaches.  His migraine headaches were noted to be 
relieved with the use of Neurontin.  

The report of a VA examination conducted in August 2009 shows 
that the Veteran's claims file, as well as a copy of the 
Board's May 2007 remand, was reviewed by the examining 
internist.  The Veteran reported having headaches, 
accompanied by nausea and occasional vomiting.  Light and 
noise were noted to precipitate these headaches.  The Veteran 
maintained that no medications alleviated his headaches.  The 
Veteran described the frequency of his headaches as 
intermittent, though occurring continuously for as much as 
three weeks.  He complained of current headaches taking place 
about five days in a row.  The Veteran added that in the past 
six months he had experienced headaches about five out of 
seven days.  He described the pain associated with these 
headaches to be 10 out of 10 (severity scale), and lasting 
from three to five hours.  He reported that the headaches 
were accompanied by pain, weakness, fatigue, and functional 
loss.  As to the effect on his employment caused by his 
headaches, the Veteran claimed that he could not work 
steadily because he was required to take so much time off 
from work over the years.  The Veteran mentioned that he 
worked through employment agencies for 15 years since he 
needed to work on a day-to-day basis.  The Veteran informed 
the examiner that he recently began a vocational 
rehabilitation program, although he was not able to earn the 
living he otherwise could have because of his headaches.  The 
examination report shows that the Veteran was not currently 
being treated for his headaches.  The examiner described the 
headaches as prostrating in nature, and that ordinary 
activity was precluded during the migraines.  Post concussive 
headaches was diagnosed.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule, found in 38 C.F.R., Part 4.  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase (as is here the case concerning the Veteran's 
service-connected post concussion headaches), the present 
level of the veteran's disability is the primary concern, and 
past medical reports should not be given precedence over 
current medical findings.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, where VA's adjudication of the 
claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such 
different periods of time.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

The Veteran's service-connected post-concussive headaches 
have been rated under Diagnostic Code 8100.  See Board's 
March 1999 decision.  Diagnostic Code 8100 pertains to 
migraine headaches.  Under this provision, a 30 percent 
evaluation may be assigned for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).



Analysis

Upon consideration of all of the evidence of record, 
including particularly the VA reports of examination 
conducted in September 2002, September 2005, and August 2009, 
the Board finds that degree of disability resulting from the 
Veteran's service-connected post-concussive headaches does 
not more nearly approximate the rating criteria for a 50 
percent rating because the credible evidence of record does 
not show headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2009).

In this regard, the Board notes that the rating criteria do 
not define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), page 1461, "prostration" 
is defined as "a marked loss of strength, as in 
exhaustion."  Moreover, the Board observes that headaches 
are the type of disorder for which lay evidence is competent.  
Barr, 21 Vet. App. at 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

In this case, for the reasons which follow, the Board finds 
that the Veteran's statements about the frequency and the 
intensity of his headaches are not credible.  Concerning 
this, the Board notes that "definitions of credibility do 
not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).

During his August 2009 VA examination, the Veteran reported 
having headaches over the last six months occurring five out 
of seven days a week, each lasting from three to five hours, 
but he also reported that he was presently attending a 
vocational rehabilitation program.  In addition, while the 
examiner characterized the Veteran's headaches as 
"prostrating" and precluding ordinary activities, the 
Veteran informed the examiner that he was not being currently 
treated for his headaches.  The Board believes that if his 
headaches were of such severity as to cause "completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability," the Veteran would be advised by 
health care providers to seek medical attention for the 
condition and that he, himself, would likely seek medical 
treatment to alleviate the alleged severe symptoms, 
especially considering that treatment is provided by VA for 
service-connected conditions.  Also, the Board finds 
noteworthy in this regard that, while the Veteran has been 
found to be disabled by SSA, the medical diagnoses noted by 
SSA for disability purposes did not include one for his 
headaches.  Finally, the Veteran's participation in a 
vocational rehabilitation program leads the Board to believe 
that his headaches disorder is not of a severity to satisfy 
the above-cited criteria necessary for the assignment of a 50 
percent rating.  

For these reasons, the Board does not find that the Veteran's 
statements as to the severity and frequency of his headaches 
are consistent with the rest of the evidence in this case, 
and therefore his statements do not inspire belief and are 
not persuasive that his condition more nearly approximates 
the degree of disability contemplated by the rating criteria 
for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100.  

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected post-concussive headaches disability is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the medical record does not include an opinion 
supplied by a medical professional that the Veteran's 
service-connected post-concussive headaches affected his 
ability to be employed.  Again, while SSA has found the 
Veteran to be disabled, this disability is not shown to have 
been deemed related to his headaches disorder.  The evidence 
of record also clearly does not show frequent periods of 
hospitalization.  Additionally, the Board finds that the 
rating criteria to evaluate his instantly-adjudicated 
service-connected disorder reasonably describe the claimant's 
disability level and symptomatology, and while he has argued 
that a higher rating should be assigned, the evidence here 
simply does not support such an award.  Therefore, the 
Veteran's disability picture is contemplated by the Rating 
Schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 30 percent for post-concussive 
headaches is denied.  



REMAND

As concerning the instant claim for entitlement to TDIU, to 
be granted, a claim of entitlement to a TDIU rating must be 
supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2009).  Unfortunately, 
while the record includes the above-cited assertions made by 
the Veteran, to the effect, that his service-connected post-
concussive headaches preclude him from working, the record is 
devoid of a full medical opinion as to whether the Veteran is 
unable to secure and maintain gainful employment in light of 
all of his current service-connected disabilities.  These 
include his post-concussion headaches, as well as right orbit 
fracture residuals and left fourth finger laceration 
residuals.  The Board is also mindful that, as noted in the 
INTRODUCTION section above, the issue of entitlement to 
service connection for prostate cancer is being referred to 
the RO for further development and consideration.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.
The medical records, at present, do not contain an opinion 
whether the Veteran is unemployable as the result of all of 
his service-connected disabilities.  There are no examination 
reports of record that address the extent of functional and 
industrial impairment or ability to obtain or maintain 
substantially gainful employment due to all of his current 
service-connected disabilities and so one must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA medical examination to determine 
the effect of all his current service-
connected disabilities on his 
employability.  The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file, to 
include a copy of this REMAND, must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  The RO then should adjudicate the 
TDIU claim.  If the issue is denied, the 
RO must notify the Veteran of his 
appellate rights on the issue, and inform 
him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


